          Case: 3:18-cv-00538-bbc Document #: 7 Filed: 11/05/18 Page 1 of 12



                                   No. 18-CV-0538

                 United States District Court
            for the Western District of Wisconsin
                     _________________________________________
In re:

Cranberry Growers Cooperative d/b/a CranGrow,
                                                                 Bky No. 17-13318
         Debtor.


Maxwell Foods,

         Movant - Appellant,                                  Case No.: 18-CV-0538

vs.

Cranberry Growers Cooperative d/b/a CranGrow,

         Debtor - Appellee.



         AN APPEAL FROM THE UNITED STATES BANKRUPTCY COURT
                 FOR THE WESTERN DISTRICT OF WISCONSIN
             __________________________________________________

                        APPELLANT’S REPLY BRIEF
             __________________________________________________


                    Thomas J. Lallier (MN #163041)
                    Cameron A. Lallier (MN #393213)
                    FOLEY & MANSFIELD, PLLP
                    250 Marquette Avenue, Suite 1200
                    Minneapolis, MN 55401
                    Telephone: 612.338.8690

                    Attorneys for Appellant Maxwell Foods.
           Case: 3:18-cv-00538-bbc Document #: 7 Filed: 11/05/18 Page 2 of 12



                                        TABLE OF CONTENTS
TABLE OF CONTENTS ...........................................................................................2

ARGUMENT .............................................................................................................3
  I.  PURCHASE ORDER 93 WAS A VALID AND ENFORCEABLE CONTRACT
  II. PURCHASE ORDER 93 RELATES BACK TO OTHER ORDERS MADE PURSUANT
      TO THE FEBRUARY 2017 AGREEMENT, AND ALL ORDERS TOGETHER IS A
             SINGLE INTEGRATED TRANSACTION
    III.     THE COURT SHOULD REMAND THE ISSUE OF ADMINISTRATIVE EXPENSE FOR
             THE BANKRUPTCY COURT TO DECIDE

CONCLUSION ..........................................................................................................9

CERTIFICATE OF COMPLIANCE .......................................................................11

CERTIFICATE OF SERVICE ................................................................................12




                                                          2
        Case: 3:18-cv-00538-bbc Document #: 7 Filed: 11/05/18 Page 3 of 12



                                    ARGUMENT

   I.      PURCHASE ORDER 93 WAS A VALID AND ENFORCEABLE CONTRACT

        On September 27, 2017, Maxwell Foods sent Debtor CranGrow a purchase

order (“Purchase Order 93”) pursuant to their February 2017 master agreement

(“February 2017 Agreement”). Special instructions in the purchase order stated

payment terms is 90 days from BOL. [Docket # 276-C] Tim Feit of CranGrow, in

an email correspondence on September 28, 2017 countered that “[t]he last

purchase orders . . . we received from Maxwell Foods in August 2017, listed

payment terms as 60 days from BOL. Those are by far the best terms we’ve ever

given any of our customers. Let’s keep the terms the same as your last order.”

[Docket # 225-5] Maxwell Foods accepted the changed terms. [Id. (Paul Walsh

email on October 3, 2017 at 5:41 AM) (“Tim 60 days is fine.”). Debtor argues that

the change of the payment terms prevented the formation of a valid contract.

        Under the Uniform Commercial Code § 2-207, as set forth in Wisconsin

Statute Section 402.207, terms that are different or additional to the contract

between merchants are construed to be proposals for the addition to the contract. A

written confirmation from the seller operates as an acceptance even though it

contains terms not found in the buyer's offer. Where both parties are merchants, as

both parties are, the new terms become part of the contract unless: (a) the offer

expressly limits acceptance to the terms of the offer; (b) they materially alter it; or


                                           3
       Case: 3:18-cv-00538-bbc Document #: 7 Filed: 11/05/18 Page 4 of 12



(c) notification of objection to them has already been given or is given within a

reasonable time after notice of them is received. Wis. Stat. § 402.207; Sethness-

Greenleaf, Inc. v. Green River Corp., 65 F.3d 64, 66 (7th Cir. 1995).

      Despite Debtor’s arguments to the contrary, Debtor accepted Purchase Order

93. See Docket # 225-5 (Tim Feit email on October 3, 2017 at 8:08 AM) (“Ok

Paul, thanks. I’ll be selecting the lot numbers for your 10 load order and will email

you the signed PO’s with the lot numbers and quantities listed.”).

      Maxwell Foods did not make the payment terms in Purchase Order 93 a

condition for acceptance. With the February 2017 Agreement, the parties had

intended from the outset to have a single master agreement with multiple and

differing purchase orders to be submitted throughout the year of 2017. [Docket #

276-A] The Agreement allows parties the flexibility to adjust for changing market

factors (such as price and payment terms) over the course of an agreement that

spans a period of time. In negotiating the February 2017 Agreement, the parties

agreed to allow for progressively better payment terms for Maxwell Foods with

each purchase order, as Maxwell Foods remained current on payments and the

parties developed a “spirit of a partnership.” [Id.] Since the parties intended for

differing and negotiable payment terms, the change in payment terms from

Maxwell Foods’ proposed 90 days from BOL to Debtor’s proposed 60 days from

BOL was not a material alteration of the contract. See Docket # 276-A (Tim Feit

                                           4
         Case: 3:18-cv-00538-bbc Document #: 7 Filed: 11/05/18 Page 5 of 12



email on February 23, 2017 at 1:34 AM, negotiating terms of the February 2017

Agreement) (“I understand you are looking for the best payment terms possible, so

maybe we could start with standard terms . . . and then offer loads 5 and 6 at better

terms like 60 or 90 days. Our CFO is researching export insurance, so we can have

more flexibility.”).

         Purchase Order 93 was thus an enforceable contract with Debtor’s proposed

term that payment was to be 60 days from BOL replacing the original term written

on the purchase order. Under Fed. R. Civ. P. 56, summary judgment is only

appropriate where there is no genuine dispute as to any material fact. Whether

Purchase Order 93 was an enforceable contract is a factual issue that “might affect

the outcome of the suit under the governing law.” Anderson v. Liberty Lobby, Inc.,

477 U.S. 242, 248 (1986). And the dispute is “genuine” such that a reasonable jury

could return a verdict for Maxwell Foods. Id. Therefore, this Court should reverse

the Bankruptcy Court’s decision granting CranGrow’s motion for summary

judgment.

   II.      PURCHASE ORDER 93 RELATES BACK TO OTHER ORDERS MADE
            PURSUANT TO THE FEBRUARY 2017 AGREEMENT, AND ALL ORDERS
            TOGETHER ARE A SINGLE INTEGRATED TRANSACTION

         Debtor disputes that Purchase Order 93 and the initial seven loads also made

pursuant to the February 2017 Agreement constitute a single integrated transaction.

Due to the equitable nature of the recoupment doctrine, courts have been reluctant

                                           5
       Case: 3:18-cv-00538-bbc Document #: 7 Filed: 11/05/18 Page 6 of 12



to define the same-transaction standard precisely, and tend to focus instead on the

facts and equities of each case. Conopco, Inc. v. Minster Bank, 1:07-CV-1572-

DFH-JMS, 2008 WL 4443117, at *9 (S.D. Ind. Sept. 26, 2008).

      Debtor concedes that the February 27, 2017 orders and the March 8, 2017

orders are a part of a single integrated transaction even though the orders are

placed at different times and have differing payment terms. Debtor argues that

because Maxwell Foods had already ordered seven loads, Debtor’s obligations to

Maxwell Foods ended, despite its assent to fulfill Purchase Order 93. However,

ordering seven loads of dried cranberries was not a termination of the February

2017 Agreement, it was a condition for it to continue the parties’ partnership. See

Docket # 276-A (Tim Feit email on February 24, 2017 at 20:27 AM, detailing the

Agreement) (“In order to continue the agreement for 2018, we will require the

purchase of 7 full container loads in 2017 and to be current on payments.”); Docket

# 276-A (Tim Feit email on February 23, 2017 at 1:34 AM, negotiating terms of

the February 2017 Agreement) (“Exclusive Selling Agreement for Australia As

[sic] far as exclusivity, we are open to that idea, and would agree to it as long as

you agree to order 6 loads. To continue the exclusive agreement into 2018 we

would set a performance goal of 4 loads sold beyond the initial order.”). Parties

considered and negotiated the required amount of loads Maxwell Foods would

have needed to order, and the seven initial loads Maxwell Foods ordered was thus

                                           6
          Case: 3:18-cv-00538-bbc Document #: 7 Filed: 11/05/18 Page 7 of 12



not a cap on CranGrow’s obligations, but a fulfillment of its promise under the

February 2017 Agreement. In conceding that certain orders made pursuant to the

Agreement constitute a “single integrated transaction,” debtor cannot

disingenuously reject other orders made pursuant to the same agreement as not part

of a single integrated transaction. See Kleven v. Household Bank F.S.B., 334 F.3d

638, 643 (7th Cir. 2003) (finding that two separate transactions where first, debtor

applies for a tax refund with the IRS and second, where the bank makes a loan to

the debtor, is together more accurately viewed as a single integrated transaction).

      Therefore, this Court should reverse the Bankruptcy Court’s decision

granting CranGrow’s motion for summary judgment.

   III.     THE COURT SHOULD REMAND THE ISSUE OF ADMINISTRATIVE EXPENSE
            FOR THE BANKRUPTCY COURT TO DECIDE

      In its principal brief, Maxwell Foods requested that the court allow Maxwell

Foods to submit an administrative expense claim if the Court should decide that

Purchase Order 93 and other purchase orders under the February 2017 Agreement

were not a single integrated transaction but rather that Purchase Order 93 was a

post-petition debt. Although Maxwell Foods did not first raise the issue in the

Bankruptcy Court, the issue is not automatically precluded from the Court’s

adjudication and it may be raised on appeal under extraordinary circumstances.

Dougall v. Ryder Sys., Inc., 980 F.2d 733 (7th Cir. 1992).



                                          7
       Case: 3:18-cv-00538-bbc Document #: 7 Filed: 11/05/18 Page 8 of 12



      Here, as a matter of timing, Maxwell Foods’ only avenue was to raise the

issue of administrative expense on appeal in order to preserve the issue in the

Bankruptcy Court on remand. The mandate rule binds the lower court whether a

case is remanded from the circuit court or the Supreme Court. United States v.

Chaidez, 03 CR 636-6, 2013 WL 3819658, at *3 (N.D. Ill. July 22, 2013). Under

the mandate rule: “(1) any issue that could have been but was not raised on appeal

is waived and thus not remanded; and (2) any issue conclusively decided by [the

appellate court] is not remanded.” Id. (internal quotation marks omitted) (citing

United States v. Husband, 312 F.3d 247, 250–51 (7th Cir.2002)).

      Due to conflicting filing deadlines, Maxwell Foods was unable to raise the

issue in the Bankruptcy Court before the administrative expense claim bar date on

May 29, 2018. Whether Maxwell Foods has an administrative expense claim

depended on the Bankruptcy Court’s ruling on whether it had a right to recoupment

or whether Purchase Order 93 was a post-petition debt. Even if Maxwell Foods had

brought a motion to raise the issue in the Bankruptcy Court the day after the

summary judgment order, the hearing date for an administrative expense request

would have fallen after the deadline for Maxwell Foods to appeal the Bankruptcy

Court’s decision in this Court. It would have been illogical and inconsistent with

Maxwell Foods’ appeal for it to file an administrative expense claim in the

Bankruptcy Court while at the same time it disputed the issue in this Court.

                                          8
       Case: 3:18-cv-00538-bbc Document #: 7 Filed: 11/05/18 Page 9 of 12



      Thus, Maxwell Foods properly included the issue in its principal appellate

brief to preserve the issue and requests that this Court remand the issue to the

Bankruptcy Court, if this Court decides the Bankruptcy Court was not erroneous in

granting summary judgment.

                                  CONCLUSION
      For the reasons stated herein, Appellant is entitled to relief from the

Bankruptcy Court’s grant of CranGrow’s motion for summary judgment. There are

genuine issues of material fact as to whether Purchase Order 93 was an enforceable

contract. Moreover, the Bankruptcy Court erred in its ruling that Purchase Order

93 and other purchase orders under the February 2017 Agreement were not a single

integrated transaction. Purchase Order 93 was the result of the Agreement between

the parties and together with the Februrary 2017 Agreement, it is a single

integrated transaction. Maxwell Foods suffered a loss of $110,100 due to

CranGrow’s failure to perform on Purchase Order 93. Maxwell Foods is thus

entitled to recoup its loss against any debt it owes to CranGrow for previous

shipments of cranberries.

      Appellant Maxwell Foods thus request the Court to vacate the Bankruptcy

Court’s grant of summary judgment. In the alterative, Appellant requests the Court

remand the issue of the administrative expense claim for the Bankruptcy Court to

decide.


                                          9
     Case: 3:18-cv-00538-bbc Document #: 7 Filed: 11/05/18 Page 10 of 12




                                 FOLEY & MANSFIELD, PLLP

Dated: November 5, 2018     By: /s/ Cameron A. Lallier
                                Thomas J. Lallier (MN #163041)
                                Cameron A. Lallier (MN #393213)
                                250 Marquette Avenue, Suite 1200
                                Minneapolis, MN 55401
                                Telephone: (612) 338-8788
                                Facsimile: (612) 338-8690

                                 ATTORNEYS FOR APPELLANT




                                     10
      Case: 3:18-cv-00538-bbc Document #: 7 Filed: 11/05/18 Page 11 of 12



                        CERTIFICATE OF COMPLIANCE
      The undersigned hereby certifies that the foregoing brief complies with the

limitations prescribed by Fed. R. Bankr. P. 8015. The brief has been prepared in

proportionately spaced typeface using Microsoft Word 2010 in Times New Roman

14 point font. Based upon the word-count function in said software, the brief

contains 1,740 words.




                                    FOLEY & MANSFIELD, PLLP

Dated: November 5, 2018        By: /s/ Cameron A. Lallier
                                   Thomas J. Lallier (MN #163041)
                                   Cameron A. Lallier (MN #393213)
                                   250 Marquette Avenue, Suite 1200
                                   Minneapolis, MN 55401
                                   Telephone: (612) 338-8788
                                   Facsimile: (612) 338-8690

                                    ATTORNEYS FOR APPELLANT




                                        11
     Case: 3:18-cv-00538-bbc Document #: 7 Filed: 11/05/18 Page 12 of 12



                       CERTIFICATE OF SERVICE
     I, hereby certify that on November 5, 2018, I electronically filed the

foregoing with the Clerk of Court by using CM/ECF system. Participants in the

case who are registered CM/ECF users will be served by the CM/ECF system.



                                  FOLEY & MANSFIELD, PLLP

Dated: November 5, 2018      By: /s/ Cameron A. Lallier
                                 Thomas J. Lallier (MN #163041)
                                 Cameron A. Lallier (MN #393213)
                                 250 Marquette Avenue, Suite 1200
                                 Minneapolis, MN 55401
                                 Telephone: (612) 338-8788
                                 Facsimile: (612) 338-8690

                                 ATTORNEYS FOR APPELLANT
